IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Keystone Rx LLC,                       :
                         Petitioner    :
                                       :
               v.                      :        No. 1369 C.D. 2018
                                       :
Bureau of Workers' Compensation        :
Fee Review Hearing Office              :
(Compservices Inc./AmeriHealth         :
Casualty Services),                    :
                       Respondent      :

                                      ORDER

               NOW, January 30, 2020, upon consideration of Respondent’s

application for reargument, and Petitioner’s answer in response thereto, the

application is denied.




                                       MARY HANNAH LEAVITT,
                                       President Judge